Exhibit 10.2

ASPEN INSURANCE HOLDINGS LIMITED

PERFORMANCE SHARE AWARD AGREEMENT

THIS AGREEMENT (the ‘‘Agreement’’), is made effective as of the              day
of                             , 2007 (hereinafter called the ‘‘Date of
Grant’’), between Aspen Insurance Holdings Limited, a Bermuda corporation
(hereinafter called the ‘‘Company’’), and                                 
(hereinafter called the ‘‘Participant’’):

RECITALS:

WHEREAS, the Company has adopted the Aspen Insurance Holdings 2003 Share
Incentive Plan, as amended from time to time (the ‘‘Plan’’), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the performance shares provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

[spacer.gif] [spacer.gif] 1.  Grant of Performance Shares. The Company hereby
awards to the Participant                      Shares, payment of which is
dependent upon the performance of the Company as described in Section 2 of this
Agreement (the ‘‘Performance Shares’’).

[spacer.gif] [spacer.gif] 2.  Vesting. The Performance Shares shall vest and
become payable only to the extent that the Return on Equity (calculated as
described in Section 2(a) below, the ‘‘ROE’’) and the service requirements
described below are achieved.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  For purposes of this Agreement,
‘‘ROE’’ shall be equal to net income determined under United States Generally
Accepted Accounting Principles (‘‘US GAAP’’) after deduction of the cost of all
Awards granted under the Plan as a percentage of weighted average shareholders’
equity, which shall be determined by the Board based on the Company’s audited
financials under US GAAP.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  For purposes of this Agreement,
‘‘2007 ROE’’ shall be equal to the Company’s actual ROE for the fiscal year
ended December 31, 2007 (the ‘‘2007 Fiscal Year’’).

[spacer.gif] [spacer.gif] [spacer.gif] (c)  For purposes of this Agreement,
‘‘2008 ROE’’ shall be equal to the Company’s actual ROE for the fiscal year
ended December 31, 2008 (the ‘‘2008 Fiscal Year’’).

[spacer.gif] [spacer.gif] [spacer.gif] (d)  For purposes of this Agreement,
‘‘2009 ROE’’ shall be equal to the Company’s actual ROE for the fiscal year
ended December 31, 2009 (the ‘‘2009 Fiscal Year’’).

[spacer.gif] [spacer.gif] [spacer.gif] (e)  For purposes of this Agreement,
‘‘2010 ROE’’ shall be equal to the Company’s actual ROE for the fiscal year
ended December 31, 2010 (the ‘‘2010 Fiscal Year’’).

[spacer.gif] [spacer.gif] [spacer.gif] (f)  Subject to the Participant’s
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), a maximum
of one-fourth (¼) of the Performance Shares awarded hereunder (the ‘‘2007 ROE
Award’’) shall be eligible for vesting (‘‘Eligible Shares’’) upon the later of
(i) the date the Company’s outside auditors complete the audit of the Company’s
financial statements containing the information necessary to compute the
Company’s ROE for the 2007 Fiscal Year or (ii) the date such ROE is approved by
the Board of Directors or an authorized committee thereof, but only to the
extent provided below:


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2007 ROE [spacer.gif]
[spacer.gif] Percentage of Eligible Shares < 10% [spacer.gif] [spacer.gif] 0%
10% [spacer.gif] [spacer.gif] 10% 15% [spacer.gif] [spacer.gif] 100% ≥ 25%
[spacer.gif] [spacer.gif] 200%

Interim percentages to be pro-rated.

Notwithstanding the foregoing, if the Company’s actual ROE for the 2007 Fiscal
Year is less than 10%, then none of the Performance Shares subject to the 2007
ROE Award shall be Eligible Shares.

[spacer.gif] [spacer.gif] [spacer.gif] (g)  Subject to the Participant’s
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), a maximum
of one-fourth (¼) of the Performance Shares awarded hereunder (the ‘‘2008 ROE
Award’’) shall become Eligible Shares upon the later of (i) the date the
Company’s outside auditors complete the audit of the Company’s financial
statements containing the information necessary to compute the Company’s ROE for
the 2008 Fiscal Year or (ii) the date such ROE is approved by the Board of
Directors or an authorized committee thereof, but only to the extent provided
below:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2008 ROE [spacer.gif]
[spacer.gif] Percentage of Eligible Shares < 10% [spacer.gif] [spacer.gif] 0%
10% [spacer.gif] [spacer.gif] 10% 15% [spacer.gif] [spacer.gif] 100% ≥ 25%
[spacer.gif] [spacer.gif] 200%

Interim percentages to be pro-rated.

Notwithstanding the foregoing, if the Company’s actual ROE for the 2008 Fiscal
Year is less than 10%, then none of the Performance Shares subject to the 2008
ROE Award shall be Eligible Shares.

[spacer.gif] [spacer.gif] [spacer.gif] (h)  Subject to the Participant’s
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), a maximum
of one-fourth (¼) of the Performance Shares awarded hereunder (the ‘‘2009 ROE
Award’’) shall become Eligible Shares upon the later of (i) the date the
Company’s outside auditors complete the audit of the Company’s financial
statements containing the information necessary to compute the Company’s ROE for
the 2009 Fiscal Year or (ii) the date such ROE is approved by the Board of
Directors or an authorized committee thereof, but only to the extent provided
below:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2009 ROE [spacer.gif]
[spacer.gif] Percentage of Eligible Shares < 10% [spacer.gif] [spacer.gif] 0%
10% [spacer.gif] [spacer.gif] 10% 15% [spacer.gif] [spacer.gif] 100% ≥ 25%
[spacer.gif] [spacer.gif] 200%

Interim percentages to be pro-rated.

Notwithstanding the foregoing, if the Company’s actual ROE for the 2009 Fiscal
Year is less than 10%, then none of the Performance Shares subject to the 2009
ROE Award shall be Eligible Shares.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Subject to the Participant’s
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), a maximum
of one-fourth (¼) of the Performance Shares awarded hereunder (the ‘‘2010 ROE
Award’’) shall become Eligible Shares upon the later of (i) the date the
Company’s outside auditors complete the audit of the Company’s financial
statements containing the information


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   necessary to compute the Company’s ROE
for the 2010 Fiscal Year or (ii) the date such ROE is approved by the Board of
Directors or an authorized committee thereof, but only to the extent provided
below:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] 2010 ROE [spacer.gif]
[spacer.gif] Percentage of Eligible Shares < 10% [spacer.gif] [spacer.gif] 0%
10% [spacer.gif] [spacer.gif] 10% 15% [spacer.gif] [spacer.gif] 100% ≥ 25%
[spacer.gif] [spacer.gif] 200%

Interim percentages to be pro-rated.

Notwithstanding the foregoing, if the Company’s actual ROE for the 2010 Fiscal
Year is less than 10%, then none of the Performance Shares subject to the 2010
ROE Award shall be Eligible Shares.

[spacer.gif] [spacer.gif] [spacer.gif] (j)  Subject to the Participant’s
continued Employment with the Company (which Employment shall not include the
performance of services under a notice of termination or resignation), all
Eligible Shares shall become vested upon the later of (i) the date the Company’s
outside auditors complete the audit of the Company’s financial statements
containing the information necessary to compute the Company’s ROE for the 2010
Fiscal Year or (ii) the date such ROE is approved by the Board of Directors or
an authorized committee thereof.

[spacer.gif] [spacer.gif] [spacer.gif] (k)  In connection with any event
described in Section 10(a) of the Plan or in the event of a change in applicable
accounting rules, the Committee shall make such adjustments in the terms of the
Performance Shares as it shall determine shall be necessary to equitably reflect
such event in order to prevent dilution or enlargement of the potential benefits
of the Performance Shares. The Committee’s determination as to any such
adjustment shall be final.

[spacer.gif] [spacer.gif] [spacer.gif] (l)  If the Participant’s Employment with
the Company is terminated for any reason, the Performance Shares shall, to the
extent not then vested, be canceled by the Company without consideration.

[spacer.gif] [spacer.gif] [spacer.gif] (m)  Any Performance Shares that do not
become Eligible Shares by reason of the Company’s failure to achieve an ROE as
set forth above shall immediately be forfeited without consideration.

[spacer.gif] [spacer.gif] 3.  Payment.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Company shall deliver to the
Participant one Share for each vested Performance Share. Any fractional share
will be rounded down to the nearest whole Share and the remainder forfeited.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Except as otherwise provided in the
Plan, vested Performance Shares shall be paid to the Participant as soon as
practicable after the date such Performance Shares become vested.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  When Performance Shares are paid,
the Company shall issue certificates in the Participant’s name for such.
However, the Company shall not be liable to the Participant for damages relating
to any delays in issuing the certificates to him, any loss of the certificates,
or any mistakes or errors in the issuance of the certificates or in the
certificates themselves.

[spacer.gif] [spacer.gif] 4.  No Right to Continued Employment. The granting of
the Performance Shares evidenced hereby and this Agreement shall impose no
obligation on the Company or any Affiliate to continue the Employment of the
Participant and shall not lessen or affect the Company’s or its Affiliate’s
right to terminate the Employment of such Participant.

[spacer.gif] [spacer.gif] 5.  Legend on Certificates. The certificates
representing the Shares paid in settlement of Performance Shares shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the U.S. Securities and Exchange Commission, any stock exchange upon which
such Shares are listed, and any applicable laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

[spacer.gif] [spacer.gif] 6.  Transferability. The Performance Shares may not be
assigned, alienated, pledged, attached, sold or


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. For avoidance of doubt, Shares issued to the Participant in payment
of vested Performance Shares pursuant to Section 3 hereof shall not be subject
to any of the foregoing transferability restrictions.

[spacer.gif] [spacer.gif] 7.  Withholding. The Participant may be required to
pay to the Company or any Affiliate and the Company shall have the right and is
hereby authorized to withhold, any applicable withholding taxes in respect of
Performance Shares and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

[spacer.gif] [spacer.gif] 8.  Securities Laws. Upon the acquisition of any
Shares pursuant to settlement of Performance Shares, the Participant will make
or enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.

[spacer.gif] [spacer.gif] 9.  Bermuda Government Regulations. No Shares shall be
issued pursuant to this Agreement unless and until all relevant licenses,
permissions and authorizations required to be granted by the Government of
Bermuda, or by any authority or agency thereof, shall have been duly received.

[spacer.gif] [spacer.gif] 10.  Notices. Any notice necessary under this
Agreement shall be addressed to the Company in care of its Secretary at the
principal executive office of the Company and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.

[spacer.gif] [spacer.gif] 11.  Choice of Law. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF BERMUDA, without regard to
conflicts of laws principles.

[spacer.gif] [spacer.gif] 12.  Performance Shares Subject to the Plan. By
entering into this Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan. The Performance Shares are
subject to the Plan (including without limitation the arbitration provision),
and the terms and provisions of the Plan, as it may be amended from time to
time, are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.

[spacer.gif] [spacer.gif] 13.  Rights as a Shareholder. The Participant shall
have no rights as a shareholder, and shall not receive dividends, with respect
to any Performance Shares until the Performance Shares have been paid out and
Share certificates have been issued to the Participant.

[spacer.gif] [spacer.gif] 14.  Fiscal Year. If the Company’s fiscal year is
changed to other than a calendar year, the references to calendar year in this
Agreement shall be adjusted to appropriately reflect the change.

[spacer.gif] [spacer.gif] 15.  Signature in Counterparts. This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

[spacer.gif] Aspen Insurance Holdings Limited 
 
 By:
                                                                            

Agreed and acknowledged as 
of the date first above written:
 
                                                                 
Participant


--------------------------------------------------------------------------------
